            1    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            2    ASHLEY ALLYN, SBN 254559
                   aallyn@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
            4    Irvine, CA 92612-4412
                 Telephone: 949.451.3800 | Facsimile: 949.451.4220
            5    JASON C. SCHWARTZ (admitted pro hac vice)
                    jschwartz@gibsondunn.com
            6    GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
            7    Washington, DC 20036-5306
                 Telephone: 202.955.8500 | Facsimile: 202.467.0539
            8
                 KATHERINE V.A. SMITH, SBN 247866
            9      ksmith@gibsondunn.com
                 HELEN AVUNJIAN, SBN 300284
          10       havunjian@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
          11     333 South Grand Avenue
                 Los Angeles, CA 90071-3197
          12     Telephone: 213.229.7000 | Facsimile: 213.229.7520
                 Attorneys for Defendants GOLDEN STATE FC LLC
          13     (now known as AMAZON.COM SERVICES, INC.),
                 AMAZON.COM, INC. and AMAZON FULFILLMENT
          14     SERVICES, INC. (now known as AMAZON.COM
                 SERVICES, INC.)
          15
                 [Additional Counsel Continued on Next Page]
          16
                                                 UNITED STATES DISTRICT COURT
          17
                                                EASTERN DISTRICT OF CALIFORNIA
          18                                           FRESNO DIVISION
          19     JUAN TREVINO, CHRISTOPHER WARD,                    LEAD CASE NO. 1:18-cv-00120-DAD (BAM)
                 LINDA QUINTEROS, ROMEO PALMA,                      Member Case No: 1:18-cv-00121-DAD-BAM
          20     BRITTANY HAGMAN, ALBERTO                           Member Case No: 1:18-cv-00567-DAD-BAM
                 GIANINI, and JUAN C. AVALOS, on behalf             Member Case No: 1:18-cv-01176-DAD-BAM
          21     of themselves and all others similarly situated,   Member Case No: 1:17-cv-01300-DAD-BAM
          22                            Plaintiffs,                 JOINT STIPULATION REGARDING
                                                                    PLAINTIFFS’ PRODUCTION OF
          23            v.                                          DOCUMENTS PURSUANT TO DKT. NO 82
                                                                    AND REQUEST TO EXTEND CASE
          24     GOLDEN STATE FC LLC, a Delaware                    DEADLINES
                 Limited Liability Company; AMAZON.COM
          25     INC., a Delaware Corporation, AMAZON
                 FULFILLMENT CENTERS, INC. a Delaware
          26     Corporation, and Does 1 through 10, inclusive,
          27                            Defendants.
          28
                                                                              JOINT STIPULATION RE: PLAINTIFFS’
                                                                       PRODUCTION OF DOCUMENTS & REQUEST TO
Gibson, Dunn &
Crutcher LLP
                                                                      EXTEND CASE DEADLINES – 1:18-CV-00120-DAD
                                                                                                          (BAM)
            1    Peter R. Dion Kindem (SBN 95267)
                 The Dion-Kindem Law Firm
            2    Peter R. Dion-Kindem, P.C.
                 2945 Townsgate Road, Suite 200
            3    Westlake Village, CA 91361
                 Telephone: (818) 883-4900
            4    Facsimile: (858) 404-9203
                 peter@dion-kindemlaw.com
            5
                 Lonnie C. Blanchard, III (SBN 93530)
            6    The Blanchard Law Group, APC
                 3578 East Foothill Boulevard, Suite 338
            7    Pasadena, CA 91107
                 Telephone: (213) 599-8255
            8    Facsimile: (213) 402-3949
                 lonnieblanchard@gmail.com
            9
                 Attorneys for Plaintiff Juan Trevino
          10
                 David Yeremian (SBN 226337)
          11     Alvin B. Lindsay (SBN 220236)
                 David Yeremian & Associates, Inc.
          12     535 North Brand Boulevard, Suite 705
                 Glendale, CA 91203-1989
          13     Telephone: (818) 230-8380
                 Facsimile: (818) 230-0308
          14     david@yeremianlaw.com
                 alvin@yeremianlaw.com
          15
                 Attorneys for Plaintiffs Christopher Ward and
          16     Linda Quinteros

          17     James Hawkins (SBN 192925)
                 Isandra Fernandez (SBN 220482)
          18     James Hawkins APLC
                 9880 Research Drive, Suite 200
          19     Irvine, CA 92618
                 Telephone: (949) 387-7200
          20     Facsimile: (949) 387-6676
                 james@jameshawkinsaplc.com
          21
                 Attorneys for Plaintiff Juan C. Avalos
          22
                 Joshua H. Haffner (SBN 188652)
          23     Graham G. Lambert (SBN 303056)
                 Haffner Law PC
          24     445 South Figueroa Street, Suite 2325
                 Los Angeles, CA 90071
          25     Telephone: (213) 514-5681
                 Facsimile: (213) 514-5682
          26     jhh@haffnerlawyers.com
                 gl@haffnerlawyers.com
          27
                 Attorneys for Plaintiff Romeo Palma
          28
                                                                 2           JOINT STIPULATION RE: PLAINTIFFS’
                                                                      PRODUCTION OF DOCUMENTS & REQUEST TO
Gibson, Dunn &
Crutcher LLP
                                                                     EXTEND CASE DEADLINES – 1:18-CV-00120-DAD
                                                                                                         (BAM)
            1    Shawn C. Westrick (SBN 235313)
                 The Westrick Law Firm, P.C.
            2    11075 Santa Monica Boulevard, Suite 125
                 Los Angeles, CA 90025
            3    Telephone: (310) 746-5303
                 Facsimile: (310) 943-3373
            4    swestrick@westricklawfirm.com

            5    Attorneys for Plaintiffs Brittany Hagman and
                 Alberto Gianini
            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28
                                                                3           JOINT STIPULATION RE: PLAINTIFFS’
                                                                     PRODUCTION OF DOCUMENTS & REQUEST TO
Gibson, Dunn &
Crutcher LLP
                                                                    EXTEND CASE DEADLINES – 1:18-CV-00120-DAD
                                                                                                        (BAM)
            1           Plaintiffs Juan Trevino, Christopher Ward, Linda Quinteros, Romeo Palma, Brittany Hagman,

            2    Alberto Gianini, and Juan C. Avalos (collectively “Plaintiffs”) and Defendants Golden State FC LLC

            3    (now known as Amazon.com Services, Inc.), Amazon.com Inc., and Amazon Fulfillment Services,

            4    Inc. (now known as Amazon.com Services, Inc.) (collectively, “Defendants”) (together, the “Parties”)

            5    by and through their respective counsel of record, hereby submit this Stipulation Regarding

            6    Plaintiffs’ Production of Documents Pursuant to Dkt. No. 82 and request to extend case deadlines.

            7           WHEREAS, on April 25, 2019, the Court set the following case deadlines: non-expert

            8    discovery related to class certification shall be completed by September 30, 2019; Plaintiffs shall file

            9    their motion for class certification by October 24, 2019; Defendants shall file their opposition thereto

          10     by December 12, 2019; Plaintiffs shall file their reply by January 30, 2020; and the hearing on

          11     Plaintiffs’ motion for class certification shall occur on February 19, 2020 at 9:30 a.m. (Dkt. 69);

          12            WHEREAS, on May 17, 2019, Defendants propounded Requests for Production on each

          13     Plaintiff. Dkt. 78-1 ¶¶ 2–4, Exs. A–G. These requests sought, among other items, cell phone records

          14     or other documents that would show Plaintiffs’ activities on their personal phones (such as email, text

          15     messaging, social media activity, and phone calls) during the workday, subject to redactions for

          16     Plaintiffs’ privacy;

          17            WHEREAS, Plaintiffs objected and declined to produce documents in response to these

          18     requests. Following multiple meet and confer discussions, on July 26, 2019, Defendants filed a

          19     motion to compel the production of these requested documents (Dkt. 76);

          20            WHEREAS, on August 19, 2019, Magistrate Judge Barbara McAuliffe issued an order

          21     granting Defendants’ motion to compel and ordering Plaintiffs’ to produce responsive documents to

          22     the relevant requests no later than September 6, 2019 (Dkt. 82);

          23            WHEREAS, on September 6, 2019, Plaintiffs Romeo Palma, Brittany Hagman, Alberto

          24     Gianini, and Christopher Ward had neither produced responsive documents nor indicated that they

          25     had searched for such documents but were unable to locate any;

          26            WHEREAS, that same day, anticipating that these Plaintiffs would soon be out of compliance

          27     with the Court’s order, Defendants informed Plaintiffs by email that they would consider an

          28
                                                                     4            JOINT STIPULATION RE: PLAINTIFFS’
                                                                           PRODUCTION OF DOCUMENTS & REQUEST TO
Gibson, Dunn &
Crutcher LLP
                                                                          EXTEND CASE DEADLINES – 1:18-CV-00120-DAD
                                                                                                              (BAM)
            1    extension of Plaintiffs’ deadline to comply in exchange for a short extension of the discovery

            2    deadline and class certification briefing deadlines to allow for the depositions of Plaintiffs Romeo

            3    Palma, Brittany Hagman, and Alberto Gianini, which were delayed by their failure to comply with

            4    the Court’s order, and to allow more time for Defendants to prepare their witnesses for the 30(b)(6)

            5    depositions noticed on August 20, 2019 (Dkt. 84-2);

            6             WHEREAS, Plaintiffs did not agree to an extension by the requested deadline—end of day,

            7    September 9, 2019, and Defendants therefore filed a Motion for Sanctions that same day, based on

            8    Plaintiffs Romeo Palma, Brittany Hagman, Alberto Gianini, and Christopher Ward’s failure to

            9    comply with this Court’s August 19, 2019 order (Dkt. 84);

          10              WHEREAS, on September 10, 2019, counsel for Plaintiffs requested to meet and confer

          11     further regarding Defendants’ Motion for Sanctions and proposed extension of case deadlines; and

          12              WHEREAS, as a result of their further meet and confer efforts, the Parties have agreed to the

          13     following terms under which Defendants will agree to withdraw their Motion for Sanctions without

          14     prejudice:

          15                  1. The discovery and briefing schedule for Plaintiffs’ anticipated Motion for Class

          16                     Certification shall be adjusted as follows:

          17                                             Current Deadlines               Proposed New Deadline
                                                     1
          18          Non-Expert Discovery Cutoff        September 30, 2019              October 31, 2019
                      Class Certification Due Date       October 24, 2019                November 22, 2019
          19          Opposition                         December 12, 2019               January 13, 2019
          20          Reply                              January 30, 2019                Same as current
                      Hearing Date                       February 19, 2020 9:30 a.m.     Same as current
          21

          22                  2. No later than September 18, 2019, Plaintiffs Romeo Palma, Brittany Hagman, Alberto

          23                     Gianini, and Christopher Ward shall provide to Defendants, in writing, a description of

          24                     their efforts to date to comply with the Court’s August 19, 2019 order.

          25                  3. Plaintiffs Romeo Palma, Brittany Hagman, Alberto Gianini, and Christopher Ward

          26                     shall comply with the August 19 order no later than September 30, 2019. If any

          27
                  1
                      The parties have agreed that the purpose of extending this deadline is not to permit the service of
          28          additional written discovery requests and that such requests will not be permitted.
                                                                      5             JOINT STIPULATION RE: PLAINTIFFS’
                                                                           PRODUCTION OF DOCUMENTS & REQUEST TO
Gibson, Dunn &
Crutcher LLP
                                                                          EXTEND CASE DEADLINES – 1:18-CV-00120-DAD
                                                                                                              (BAM)
            1                   Plaintiff is unable to comply by September 30 because he or she is unable to obtain his

            2                   or her records from third parties by that time, Plaintiffs shall agree to reasonable

            3                   further extensions of the deadlines herein, or Defendants may refile a motion for

            4                   sanctions for noncompliance with the August 19 order.

            5           THEREFORE, IT IS STIPULATED AND AGREED THAT good cause exists to extend the

            6    non-expert discovery cut-off date to October 31, 2019, the deadline for Plaintiffs to file their motion

            7    for class certification to November 22, 2019, and the deadline for Defendants to file their opposition

            8    thereto to January 13, 2019 and the Parties respectfully request that the Court enter the proposed

            9    order accompanying this stipulation.

          10

          11     Dated: September 17, 2019

          12                                               Michele L. Maryott
                                                           Jason C. Schwartz
          13                                               Katherine V.A. Smith
                                                           Helen Avunjian
          14                                               GIBSON, DUNN & CRUTCHER LLP
          15
                                                           By: /s/ Katherine V.A. Smith
          16                                               Defendants GOLDEN STATE FC LLC, AMAZON.COM
                                                           INC., and AMAZON FULFILLMENT CENTERS, INC.
          17

          18     Dated: September 17, 2019

          19                                               Peter R. Dion-Kindem
                                                           THE DION-KINDEM LAW FIRM
          20

          21                                               By: /s/ Peter R. Dion-Kindem as authorized on 9/16/19

          22                                               Lonnie C. Blanchard, III
                                                           THE BLANCHARD LAW GROUP, APC
          23
                                                           By: /s/ Lonnie C. Blanchard, III as authorized on 9/16/19
          24
                                                           Attorneys for Plaintiff JUAN TREVINO
          25

          26
          27

          28
                                                                     6            JOINT STIPULATION RE: PLAINTIFFS’
                                                                           PRODUCTION OF DOCUMENTS & REQUEST TO
Gibson, Dunn &
Crutcher LLP
                                                                          EXTEND CASE DEADLINES – 1:18-CV-00120-DAD
                                                                                                              (BAM)
            1    Dated: September 17, 2019

            2                                David Yeremian
                                             Alvin B. Lindsay
            3                                DAVID YEREMIAN & ASSOCIATES, INC.
            4
                                             By: /s/ Alvin B. Lindsay as authorized on 9/16/19
            5                                Attorneys for Plaintiffs CHRISTOPHER WARD and
                                             LINDA QUINTEROS
            6

            7    Dated: September 17, 2019

            8                                James Hawkins
                                             Isandra Fernandez
            9                                JAMES HAWKINS APLC
          10
                                             By: /s/ Isandra Fernandez as authorized on 9/16/19
          11                                 Attorneys for Plaintiff JUAN C. AVALOS
          12     Dated: September 17, 2019

          13                                 Joshua H. Haffner
                                             Graham G. Lambert
          14                                 HAFFNER LAW PC
          15
                                             By: /s/ Joshua H. Haffner as authorized on 9/16/19
          16                                 Attorneys for Plaintiff ROMEO PALMA
          17     Dated: September 17, 2019

          18                                 Shawn C. Westrick
                                             THE WESTRICK LAW FIRM, P.C.
          19
          20                                 By: /s/ Shawn C. Westrick as authorized on 9/16/19
                                             Attorneys for Plaintiffs BRITTANY HAGMAN and
          21                                 ALBERTO GIANINI
          22

          23

          24

          25

          26
          27

          28
                                                     7            JOINT STIPULATION RE: PLAINTIFFS’
                                                           PRODUCTION OF DOCUMENTS & REQUEST TO
Gibson, Dunn &
Crutcher LLP
                                                          EXTEND CASE DEADLINES – 1:18-CV-00120-DAD
                                                                                              (BAM)
            1                                                     ORDER

            2           Having considered the parties’ Joint Stipulation Regarding Plaintiffs’ Production of

            3    Documents and Request to Extend Case Deadlines, the Court finds good cause appearing and

            4    HEREBY ORDERS that:

            5           (a) The Joint Stipulation is GRANTED;

            6           (b) The deadline for completion of non-expert class certification discovery is reset to October

            7                31, 2019;

            8           (c) The deadline for Plaintiffs to file their motion for class certification is reset to November

            9                22, 2019; and

          10            (d) The deadline for Defendants to file their opposition to Plaintiffs’ motion for class

          11                 certification is reset to January 13, 2019.

          12     All other dates shall remain as currently calendared.
                 IT IS SO ORDERED.
          13

          14        Dated:     September 17, 2019                          /s/ Barbara   A. McAuliffe              _
                                                                     UNITED STATES MAGISTRATE JUDGE
          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28
                                                                      8            JOINT STIPULATION RE: PLAINTIFFS’
                                                                            PRODUCTION OF DOCUMENTS & REQUEST TO
Gibson, Dunn &
Crutcher LLP
                                                                           EXTEND CASE DEADLINES – 1:18-CV-00120-DAD
                                                                                                               (BAM)
